Exhibit 10.1
 
 

 
PNC
1900 East 9th Street
Cleveland, OR 44114

 
December 11, 2012


Northern Technologies International Corporation
4201 Woodland Road
Circle Pines, MN 55014
Attn: Matthew C. Wolsfeld


Re: Waiver to the Loan Agreement dated as of January 10, 2011 (as amended, the
"Agreement") between NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (the
"Borrower") and PNC Bank, National Association (the "Bank")


Renewal of Expiration Date for $3,000,000.00 Working Cash® Line of Credit


Dear Matthew:


This letter is issued in connection with the Agreement referenced above. Terms
used in this letter which are defined in the Agreement shall have the same
meanings in this letter as they do in the Agreement.


The Borrower's failure to comply with delivery of its certificate as to its
compliance as referenced in subsection 4.2. of the Agreement for all applicable
periods, constitutes Events of Default under the Agreement. In reliance upon the
Borrower's representations and warranties contained in the Loan Documents (as
defined below), and subject to the terms and conditions herein set forth, the
Bank agrees to grant a waiver as follows:


In reliance upon the Borrower's representations and warranties contained in the
Loan Documents (as defined below), and subject to the terms and conditions
herein set forth, the Bank agrees to grant a waiver as follows:


I. Waiver. The Bank hereby grants a waiver of the Events of Default specified
above.


2. Extent of Waiver. Except as expressly described above, this waiver shall not
constitute (a) a modification or an alteration of any of the terms, conditions
or covenants of the Agreement or any related documents, instruments and
agreements (collectively as amended from time to time, the "Loan Documents"),
all of which remain in full force and effect, or (b) a waiver, release or
limitation upon the Bank's exercise of any of its rights and remedies
thereunder, all of which are hereby expressly reserved. This waiver shall not
relieve or release the Borrower or any guarantor in any way from any of its
respective duties, obligations, covenants or agreements under the Agreement or
the other Loan Documents or from the consequences of any Event of Default
thereunder, except as expressly described above. This waiver shall not obligate
the Bank, or be construed to require the Bank, to waive any other Event of
Default or defaults, whether now existing or which may occur after the date of
this waiver.


In addition to granting the waiver as described above, we are pleased to inform
you that your Working Cash® Line of Credit has been renewed. The Expiration
Date, as set forth in that certain Amended and Restated Committed Line of Credit
Note dated January 10, 2011 and that certain Loan Agreement dated January 10,
2011, has been extended from January 9, 2013 to January 8, 2014, effective on
January 10, 2013. All other terms and conditions of the Working Cash® Line of
Credit remain in full force and effect.


It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.


Very truly yours,
PNC BANK, NATIONAL ASSOCIATION
\s\Pamela LeRose
Pamela LeRose
Senior Vice President